DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Office Action Status
The following is a final Office Action in response to Applicant’s preliminary amendment filed on January 31, 2021. Claims 1, 2 and 4-19 have been amended, and claim 3 has been canceled.
Currently claims 1, 2 and 4-19 are pending, and claims 1 and 11 are independent.  


Response to Amendments
The 35 U.S.C. § 112(f) interpretation and 35 U.S.C. § 112(b) rejection to claims 11-19 as set forth in the previous Office Action are withdrawn in response to Application’s amendments.
Applicant’s amendments to claims 1, 2 and 4-19 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 2 and 4-19 has been maintained.



Response to Arguments
Applicant’s arguments filed on January 31, 2022 have been considered but they are not persuasive.
In the Remarks, on page 18, Applicant’s argument with the 35 U.S.C. § 101 rejection that the amended claims 1 and 11 contain elements that preclude the limitations from being performed mentally, with or without a computer, and whether or not aided by pen and paper. The human mind is not equipped to perform these claim limitations.
In response to Applicant’s arguments, the Examiner respectfully disagrees. The limitations of setting conditions, conducting mediation of supply and demand, and evaluating the conditions can be performed in the mind, regardless of the number of conditions, or whether they are for a plurality of non-virtual or virtual passengers. The claims here are unlike the claims in SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1295 (Fed. Cir. 2019) where the court concluded that a claim reciting using a plurality of network monitors to analyze specific network traffic data and to identify suspicious activity on the network constituted and improvement in computer network technology. However, nothing in Applicant’s claims improve the functioning of the server, or a network as in SRI. 
Applicant’s argument, that the human mind is not equipped to perform these claim limitations because the high number of permutations and combinations the limitations, is unpersuasive because it relies on aspects of the invention not recited in the claim. However, even if this aspect was claimed, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Services, L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2021).  




In the Remarks, on page 21, Applicant argues that neither ‘660 nor Kislovsky nor Pursche, whether considered alone or in any combination, disclose or render obvious Applicant’s amended claims 1 and 11. For example, “set at least two providing conditions and at least two use conditions for each of non-virtual passengers for an alternative resource on a basis of a supply and demand state of a first resource; in case of an adverse event impacting the first resource, conduct mediation of supply and demand of the alternative resource with each of the plurality of non-virtual passengers on a basis of the at least two providing conditions and the at least two user conditions.” Applicant’s arguments have been considered and they are persuasive. Therefore, the 35 U.S.C. § 103 rejections to claims 1, 2 and 4-19 are withdrawn herein.



Claim Objections
Claims 5 and 7 are objected to because of the following informalities. Claims 5 and 7 recite “conditions condition” which appear to be a typograph error. Examiner interpreted the claims to read “conditions” for the purpose of examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
The claims recite “non-virtual passenger[s]” and/or “non virtual passenger[s]”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.
Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1 and 11, the phrase(s) “in case of an adverse event” is directed to conditional language. It has been held that conditional language does not narrow the claims because they can be omitted. According to the MPEP, “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (MPEP § 2106 II. C).  
Dependent claims 2, 4-10 and 12-19 are also rejected for the same reasons as each depends on the rejected claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 2 and 4-10 are directed to a system comprising a first server and a second server, which falls within the statutory category of a machine, and claims 11-19 are directed to an apparatus comprising a virtual mediation processing section and an actual mediation processing section without any physical structure, the claim is considered to be software per se and therefore is not in one of the four statutory categories. However, claims 11-19 will be included in the Step 2 analysis for the purposes of compact prosecution.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites the limitations of “set at least two providing conditions and at least two use conditions for each of a plurality of non-virtual passengers for an alternative resource, conduct mediation of supply and demand of the alternative resource with each of the plurality of non-virtual passengers, evaluate the at least two providing conditions for each of the plurality of non-virtual passengers, evaluate the at least two use conditions for the corresponding non virtual passenger for the alternative resource, virtually set the at least two user conditions and the at least two providing conditions for the alternative resource, and conducts virtual/actual mediation of the supply and demand of the alternative resource…”, and the dependent claims 2 and 4-10 further recite similar the limitations include “evaluate whether or not the alternative resource is provided and evaluated a fare of the alternative resource, evaluate whether or not the alternative resource is used and evaluate a fare of the alternative resource, refrain from conducting the actual mediation in a case in which the virtual mediation is unsuccessful, change one of the at least two providing conditions and one of the at least two use conditions, calculates a benefit at a time of using the alternative resource, predict a service of the first resource and predict a service of the alternative resource, predict a first arrival clock time, a second arrival clock time, and a third arrival clock time, and present a use condition for the bus to at least one of the plurality of non-virtual passengers and present a providing condition for the bus to a bus company on a basis of prediction information…”.  The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a resource mediation server”, “a second server” and “an information terminal”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the recitation of generic computer components, the claim encompasses the user manually setting the conditions, evaluating the conditions. The mere nominal recitation of “a resource mediation server” and “a second server” do not take the claim limitations out of the mental processes grouping.  Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recites the additional elements of “a resource mediation server”, “a second server” and “an information terminal” for performing the steps. The Specification discloses these additional elements at a high level of generality, for example, “the hardware can be used for the resource mediation server 1, the railway service server 2, and the bus service server 3 include a CPU 1-01, a memory 1-02, a communication NIC (Network Interface Server)… and a monitor” (see ¶ 77), which are no more than generic computer components that invoked as a tool to automate and/or implement the abstract idea. Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “transmitting” and “storing” information do not include particular technological implementations for performing the function. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims the claims recites the additional elements of “a resource mediation server”, “a second server” and “an information terminal” for performing the steps. The Specification discloses these additional elements at a high level of generality, for example, “the hardware can be used for the resource mediation server 1, the railway service server 2, and the bus service server 3 include a CPU 1-01, a memory 1-02, a communication NIC (Network Interface Server)… and a monitor” (see ¶ 77), which are no more than generic computer components that invoked as a tool to automate and/or implement the abstract idea. At best, these computer components may perform the step of transmitting and storing information. However, the function of receiving, storing, displaying and transmitting have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015) (sending message over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1, 2 and 4-10 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other apparatus claims–11-19 parallel claims 1, 2 and 4-10 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624